DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21, 22, 24, 32-34, and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 21 and 32 are indefinite because it is unclear what structures or methods steps, if any, allow the interferometer to have a measurement beam perpendicular to the primary plane as defined in the claims.
	Claims 45 and 46 are indefinite because it is unclear how the electronic circuit is configured to consider the measured motion or distance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie et al., Remote respiration and heart rate monitoring with millimeter-wave/terahertz radars, Millimeter Wave and Terahertz Sensors and Technology, Proc. of SPIE, Vol. 7117, 711701 (2008) in view of U.S. PG Pub. No. 2008/0116374 A1 to Ouchi et al.
Regarding claims 21 and 32, Petkie discloses a device and a method of non-invasively detecting vital signs of a subject, comprising: transmitting a radar frequency modulated continuous wave (FMCW) signal to the subject at a frequency between 50 GHz and 1 THz as a transmitted signal; receiving by a receiver, a reflection of the transmitted signal from the subject as a reflected (noting Petkie discloses signals in the bands disclosed by Applicant); 
Petkie further discloses an optical interferometer configured to receive a source beam, split the source beam into a reference beam and a measurement beam, focus the measurement beam onto a subject, receive a reflection of the measurement beam from the subject and combine the reflection of the measurement beam with the reference beam as a combined beam, wherein the source beam and the combined beam for a primary plane (see Abstract, Radar Systems, and Results, noting that Fig. 5 shows respiration vital signs and that Fig. 7 shows heart vital signs).
Petkie does not clearly indicate that the measurement beam is reflected from the subject on an axis perpendicular to the primary plane.
However, Ouchi discloses a similar THz wave interference device, wherein the measurement beam is deflect up perpendicular from a primary plane to measure a subject standing on a platform above the THz interference detector (see Figs. 1, 3, 5, 6, and 8 and para 16, 31, 50-58, and 63-69).
It would have been obvious to one of skill in the art to have combined the device of Petkie with the further teachings of Ouchi because doing so would predictably allow a subject 
Examiner notes that the measurement in Ouchi appears parallel.  However, in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the measurement angle to the particular measurement scenario desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 22 and 33, Petkie discloses a device and a method, wherein the vital sign is respiration rate or heart rate (see Abstract, Radar Systems, and Results, noting specifically respiration rate in Fig. 6 and heart rate in the left most graph of Fig. 7).  
Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie and Ouchi as applied to claims 21 and 32 above, and further in view of U.S. PG Pub. No. 2013/0245437 A1 to Gamble et al.
Regarding claims 24 and 34, Petkie disclose a device, wherein during rest the circuit is configured to extract heart rate data of the subject from the ballistocardiogram (see Abstract, Radar Systems, and Results, noting specifically respiration rate in Fig. 6 and heart rate in the left most graph of Fig. 7).  
Gamble discloses a similar ballistocardiogram device and method, wherein cardiopulmonary parameters are determined from a subject at rest or in motion (see abstract and para 10, 11, 86, 92-96).
.  
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie and Ouchi as applied to claims 21 and 32 above, and further in view of U.S. PG Pub. No. 2010/0241009 A1 to Petkie (hereinafter Petkie II).
Regarding claims 43, and 44, Petkie II discloses a similar radar system for detecting movement, wherein the interferometer includes inner walls coated with an absorbing material and wherein the interferometer includes inner walls treated to have surface features adapted to eliminate unwanted effects of multiple scattering and reflections of a sub-THz beam (see para 28).
It would have been obvious and predictable in light of the teaching of Petkie II to use absorbent walls because doing so would predictably prevent unnecessary and undesirable signals from effecting the measurement of subject movement, thus reducing noise in the desired signal.
Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie and Ouchi as applied to claim 21 above and in view of U.S. PG Pub. No. 2017/0119318 A1 to Shay et al.
Regarding claims 45 and 46, Shay discloses a similar remote sensing device for detecting vital signals, further comprising a motion sensor coupled to the interferometer and configured to measure a motion of the interferometer relative to the subject, wherein the electronic circuit 
Further, Examiner takes Official Notice that a range finder is a specific device for measuring motion and that the substitution of the more specific device for the generic motion sensing device would have been an obvious and predictable substitute because motion would be detected by finding the change in distance over time.
It would have been obvious to one of skill in the art to have combined the device of Petkie with the further teachings of Shay because doing so would predictably allow the system to account for patient motion and for determining the best time to make vital sign measurements based on patient activities.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Petkie and Ouchi as applied to claim 21 above and in view of U.S. Patent No. 9,477,812 B2 to Lin et al.
Regarding claim 47, Lin discloses a similar non-contact vital signal detection device, comprising multiple interferometers configured to measure different locations on a subject simultaneously (see Fig. 1 and Summary of the Invention).
It would have been obvious to one of skill in the art to have combined the teachings of Petkie and Lin because doing so would cancel out random body movements that obscure vital sign measurements.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793